DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 4/29/2022 for application number 17/148,869. 
Claims 1-12, 21-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “simplified” in claim 4 is a relative term which renders the claim indefinite. The term “simplified” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would be a matter of opinion what would qualify as a “simplified” image representation.
The term “not as easily editable” in claim 5 is a relative term which renders the claim indefinite. The term “not as easily editable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would be a matter of opinion as to what types of editing would qualify as being “not as easily editable.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 7-10, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (US 2012/0162266 A1) in view of Shriver (US 10,460,023 B1).

In reference to claim 1, Douglas teaches a method (para. 0152) a) creating a source document in a first program … having a plurality of source slots arranged in a first grid pattern (source montage has tiles in pattern, fig. 11, para. 0138), wherein each source slot: i) is associated with a single subfile (each tile associated with subfile, para. 0053-55), ii) contains source subfile content from the single subfile in an intermediate file format (tiles have lower-fidelity versions of source subfile in a tile object format, para. 0042, 0053-55), and iii) has metadata identifying a file location for the single subfile (metadata identifies location of subfile, para. 0053-55); b) identifying a destination document arrangement defining a second pattern that is different than the first pattern (change in layout for tiles is identified, para. 0036, 0117); c) creating a transform document in the first program … and a plurality of transform slots arranged in the second pattern … by: i) creating a new first program document in the first program as the transform document, and ii) for each subfile associated with the source document: (1) identify a selected subfile, (2) identify the file location in the metadata for the selected subfile, (3) open the selected subfile found at the file location in a native application for the subfile, (4) use the native application to create selected subfile content in the intermediate file format, and (5) insert the selected subfile content into one slot of the plurality of transform slots (montage can be “reflowed” with different resolutions or fidelity by the montage program opening each file, retrieving content, creating tile objects with the content, and inserting the tile objects into the corresponding slot of the montage, para. 0117-37).
However, Douglas does not teach having a plurality of source pages, each source page; having a plurality of transform pages; d) creating a destination document in a second program by: i) creating a new second program document in the second program as the destination document, ii) for each transform page in the transform document:(1) identify a selected page, (2) exporting the entire selected page as page content in an export file format, and (3) importing the page content into the destination document.
Shriver teaches having a plurality of source pages; having a plurality of transform pages (document can have a plurality of pages, col. 20, lines 17-43); d) creating a destination document in a second program by: i) creating a new second program document in the second program as the destination document, ii) for each transform page in the transform document:(1) identify a selected page, (2) exporting the entire selected page as page content in an export file format, and (3) importing the page content into the destination document (a destination document in a presentation software format can be created by exporting each page of the source document, col. 7, lines 15-60; col. 20, line 17 – col. 21, line 29).
It would have been obvious to one of ordinary skill in art, having the teachings of Douglas and Shriver before the earliest effective filing date, to modify the montage as disclosed by Douglas to include the pages as taught by Shriver.
One of ordinary skill in the art would have been motivated to modify the montage of Douglas to include the pages of Shriver because it would allow a user to have multiple page montages and incorporate the montages into presentation (Shriver, col. 20, lines 3-16).
In reference to claim 2, Douglas and Shriver teach the method of claim 1, wherein the export file format is the intermediate file format (Douglas teaches the intermediate file format can be a web page, para. 0113, and Shriver teaches the source file that is imported is also a web page, col. 3, line 54 – col. 4, line 6).
In reference to claim 3, Douglas and Shriver teach the method of claim 2, wherein the first and second program each have a native file format different than the intermediate file format and different from each other (Douglas’s first program is a montage program, para. 0042, 0053-55, which has a different native file format than intermediate html, and is different than Shriver’s second presentation program format, para. 0042, 0053-55).
In reference to claim 4, Douglas teaches the method of claim 3, wherein the intermediate file format presents a simplified image representation (tiles have lower-fidelity versions of source subfile in a tile object format, para. 0042, 0053-55, which can be considered “simplified”).
In reference to claim 5, Shriver teaches the method of claim 4, wherein the simplified image representation of the intermediate file format is not as easily editable by the second program as the native file format for the second program (Shriver teaches an intermediate file format of a web page, and a second program like PowerPoint, and a web page would not be as easily editable in PowerPoint as a native PowerPoint file).
In reference to claim 7, Douglas and Shriver teach the method of claim 4, wherein the first program is a vector graphics program, and the second program is a slide-based presentation program (Douglas teaches the first program can handle vector graphics like Visio, para. 0050, and Shriver teaches the second program is a slide presentation program like PowerPoint, col. 4, line 59).
In reference to claim 8, Shriver teaches the method of claim 1, wherein the native applications for the subfiles are chosen from a set consisting of the first program and the second program (native app is the first app, as the montage app is opening the subfiles, para. 0117-37).
In reference to claim 9, Shriver teaches the method of claim 8, wherein a first plurality of subfiles have the first program as their native application and a second plurality of subfiles have the second program as their native application, wherein the source subfile content for all of the first plurality of subfiles and the second plurality of subfiles are all stored in the source document in the a same intermediate file format (file can also have a PowerPoint format as well as Visio, para. 0050, and all tile objects are in an intermediate html format, para. 0113).
In reference to claim 10, Shriver teaches the method of claim 1, wherein all subfiles in the source document utilize a same intermediate file format (all tile objects are in an intermediate html format, so that they could be displayed in a browser on a webpage, para. 0113).

In reference to claim 21, Douglas teaches a method (para. 0152) comprising: a) identifying a source document in a first program … having a plurality of source slots arranged in a first pattern (source montage has tiles in pattern, fig. 11, para. 0138), wherein each source slot: i) is associated with a single subfile (each tile associated with subfile, para. 0053-55), ii) contains source subfile content from the single subfile (tiles have lower-fidelity versions of source subfile, para. 0042, 0053-55), and iii) has metadata identifying a file location for the single subfile (metadata identifies location of subfile, para. 0053-55); b) identifying a destination document arrangement defining a second pattern that is different than the first pattern (change in layout for tiles is identified, para. 0036, 0117); c) creating a transform document in the first program … and a plurality of transform slots arranged in the second pattern … by: i) creating a new first program document in the first program as the transform document, and ii) for each subfile associated with the source document: (1) identify a selected subfile, (2) identify the file location in the metadata for the selected subfile, (3) open the selected subfile found at the file location in a native application for the subfile, (4) use the native application to create selected subfile content, and (5) insert the selected subfile content into one slot of the plurality of transform slots (montage can be “reflowed” with different resolutions or fidelity by the montage program opening each file, retrieving content, creating tile objects with the content, and inserting the tile objects into the corresponding slot of the montage, para. 0117-37).
However, Douglas does not teach having a plurality of source pages, each source page; having a plurality of transform pages.
Shriver teaches having a plurality of source pages; having a plurality of transform pages (document can have a plurality of pages, col. 20, lines 17-43).
It would have been obvious to one of ordinary skill in art, having the teachings of Douglas and Shriver before the earliest effective filing date, to modify the montage as disclosed by Douglas to include the pages as taught by Shriver.
One of ordinary skill in the art would have been motivated to modify the montage of Douglas to include the pages of Shriver because it would allow a user to have multiple page montages and incorporate the montages into presentation (Shriver, col. 20, lines 3-16).
In reference to claim 22, Shriver further teaches the method of claim 21, further comprising: e) creating a destination document in a second program by: i) creating a new second program document in the second program as the destination document, ii) for each transform page in the transform document:(1) identify a selected page, (2) exporting the selected page as page content in an export file format, and (3) importing the page content into the destination document (a destination document in a presentation software format can be created by exporting each page of the source document, col. 7, lines 15-60; col. 20, line 17 – col. 21, line 29).
In reference to claim 23, Douglas and Shriver teach the method of claim 22, wherein the first and second program each have a native file format different from each other (Douglas’s first program is a montage program, para. 0042, 0053-55, which has a different native file format than intermediate html, and is different than Shriver’s second presentation program format, para. 0042, 0053-55).
In reference to claim 24, Douglas and Shriver teach the method of claim 23, wherein the first program is a vector graphics program, and the second program is a slide-based presentation program (Douglas teaches the first program can handle vector graphics like Visio, para. 0050, and Shriver teaches the second program is a slide presentation program like PowerPoint, col. 4, line 59).
In reference to claim 25, Shriver teaches the method of claim 22, wherein a first plurality of subfiles have the first program as their native application and a second plurality of subfiles have the second program as their native application (file can also have a PowerPoint format as well as Visio, para. 0050).
In reference to claim 26, Shriver teaches the method of claim 25, wherein the source subfile content for all of the first plurality of subfiles and the second plurality of subfiles are all stored in the source document in a same intermediate file format (all tile objects are in an intermediate html format, so that they could be displayed in a browser on a webpage, para. 0113).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (US 2012/0162266 A1) in view of Shriver (US 10,460,023 B1) as applied to claim 4 above, and in further view of Blair et al (US 2006/0041840 A1).

In reference to claim 6, Douglas and Shriver do not teach the method of claim 4, wherein the intermediate file format is the Enhanced MetaFile format.
Blair teaches method of claim 4, wherein the intermediate file format is the Enhanced MetaFile format (intermediate file format is EMF, para. 0151).
It would have been obvious to one of ordinary skill in art, having the teachings of Douglas, Shriver, and Blair before the earliest effective filing date, to modify the format as disclosed by Douglas to include the EMF format as taught by Blair.
One of ordinary skill in the art would have been motivated to modify the format of Douglas to include the EMF format of Blair because it is a known file format that helps convert between different file formats (Blair, para. 0130-32).
	
	
Allowable Subject Matter
Claims 11-12 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims are allowable for reasons similar to parent application 16/793,594.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dusker (US 7293031 B1) which teaches converting a grid of objects to an intermediate format, then to a final output format (col. 4, lie 60 – col. 5, line 44).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174